 1
 2
 3
 4
 5
                                                                               FILED IN THE
 6                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 7
 8                          UNITED STATES DISTRICT COURT              Feb 11, 2019
                                                                          SEAN F. MCAVOY, CLERK

 9                       EASTERN DISTRICT OF WASHINGTON
10
11   JESSICA J.,                                     No. 4:18-CV-05048-JTR
12
                   Plaintiff,                       ORDER GRANTING PLAINTIFF’S
13                                                  MOTION FOR SUMMARY
14                        v.                        JUDGMENT

15   COMMISSIONER OF SOCIAL
16   SECURITY,
17                 Defendant.
18
19         BEFORE THE COURT are cross-motions for summary judgment. ECF
20   Nos. 17, 21. Attorney D. James Tree represents Jessica J. (Plaintiff); Special
21   Assistant United States Attorney Benjamin J. Groebner represents the
22   Commissioner of Social Security (Defendant). The parties have consented to
23   proceed before a magistrate judge. ECF No. 7. After reviewing the administrative
24   record and briefs filed by the parties, the Court GRANTS, in part, Plaintiff’s
25   motion for summary judgment and DENIES Defendant’s motion for summary
26   judgment.
27                                    JURISDICTION
28         Plaintiff filed an application for Supplemental Security Income (SSI) on


     ORDER GRANTING PLAINTIFF’S MOTION - 1
 1   June 22, 2011, Tr. 75, 223, alleging disability since June 1, 2007, Tr. 216, due to
 2   depression, anxiety, post-traumatic stress disorder (PTSD), fibromyalgia, lupus,
 3   herniated disk in her neck, and a sphincter of Oddi dysfunction, Tr. 283. The
 4   application was denied initially and upon reconsideration. Tr. 106-13, 117-23.
 5   Administrative Law Judge (ALJ) Virginia M. Robinson held a hearing on January
 6   15, 2013 and heard testimony from Plaintiff and vocational expert Trevor Duncan.
 7   Tr. 34-71. At the hearing, Plaintiff requested that the ALJ consider a closed period
 8   of disability from July 2008 through or up to August 2012 because Plaintiff had
 9   been hired as a cook at a treatment center in August of 2012 and was working. Tr.
10   38-39. The ALJ issued an unfavorable decision on March 22, 2013 finding
11   Plaintiff had not been under a disability, as defined in the Social Security Act,
12   since the application was filed on June 22, 2011. Tr. 14-28. The Appeals Council
13   denied review on April 28, 2014. Tr. 1-3. The ALJ’s March 22, 2013 decision
14   became the final decision of the Commissioner, which was appealed to this Court
15   on June 30, 2014. Tr. 948-50. On April 8, 2015, this Court remanded the case for
16   additional proceedings. Tr. 960-84.
17         While the 2011 application was pending before this Court, Plaintiff filed a
18   subsequent application for SSI benefits on August 4, 2014, Tr. 990, alleging
19   disability beginning on June 6, 2013, Tr. 1153. This subsequent application was
20   denied initially and at reconsideration. Tr. 1048-51, 1053-62.
21         On August 11, 2015, the Appeals Council remanded the 2011 application to
22   the ALJ for additional proceedings and consolidated the 2011 application and the
23   subsequent application into a single record. Tr. 988. The ALJ held a hearing on
24   the consolidated claims on January 20, 2017 and heard testimony from Plaintiff
25   and vocational expert Kimberly Mullinax. Tr. 876-918. On January 11, 2018, the
26   ALJ issued an unfavorable decision. Tr. 796-812. The Appeals Council did not
27   assume jurisdiction within the prescribed period so the ALJ’s January 11, 2018
28   decision became the final decision of the Commissioner and is appealable to the


     ORDER GRANTING PLAINTIFF’S MOTION - 2
 1   district court pursuant to 42 U.S.C. §§ 405(g), 1383(c). 20 C.F.R. § 416.1484(c).
 2   Plaintiff initiated this action on March 26, 2018. ECF Nos. 1, 4.
 3                                 STATEMENT OF FACTS
 4           The facts of the case are set forth in the administrative hearing transcript, the
 5   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
 6   here.
 7           Plaintiff was 41 years old at the date of filing. Tr. 215. She reported that the
 8   last grade she completed was the eighth and that she had attended special education
 9   classes. Tr. 284. Her reported work history includes the jobs of commercial truck
10   driver and deli and seafood clerk. Id. When applying for benefits Plaintiff
11   reported that she stopped working on July 16, 2008 because she was fired, but that
12   her condition was severe enough to keep her from working as of June 1, 2007. Tr.
13   283.
14                                STANDARD OF REVIEW
15           The ALJ is responsible for determining credibility, resolving conflicts in
16   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
17   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
18   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
19   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
20   not supported by substantial evidence or if it is based on legal error. Tackett v.
21   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
22   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
23   another way, substantial evidence is such relevant evidence as a reasonable mind
24   might accept as adequate to support a conclusion. Richardson v. Perales, 402
25   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
26   interpretation, the court may not substitute its judgment for that of the ALJ.
27   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
28   findings, or if conflicting evidence supports a finding of either disability or non-


     ORDER GRANTING PLAINTIFF’S MOTION - 3
 1   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
 2   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
 3   evidence will be set aside if the proper legal standards were not applied in
 4   weighing the evidence and making the decision. Brawner v. Secretary of Health
 5   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
 6                      SEQUENTIAL EVALUATION PROCESS
 7         The Commissioner has established a five-step sequential evaluation process
 8   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); see Bowen
 9   v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through four, the burden of
10   proof rests upon the claimant to establish a prima facie case of entitlement to
11   disability benefits. Tackett, 180 F.3d at 1098-99. This burden is met once the
12   claimant establishes that physical or mental impairments prevent her from
13   engaging in her previous occupations. 20 C.F.R. § 416.920(a)(4). If the claimant
14   cannot do her past relevant work, the ALJ proceeds to step five, and the burden
15   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
16   other work, and (2) specific jobs which the claimant can perform exist in the
17   national economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94
18   (9th Cir. 2004). If the claimant cannot make an adjustment to other work in the
19   national economy, a finding of “disabled” is made. 20 C.F.R. § 416.920(a)(4)(v).
20                           ADMINISTRATIVE DECISION
21         On January 11, 2018, the ALJ issued a decision finding Plaintiff was not
22   disabled as defined in the Social Security Act from June 22, 2011 through the date
23   of the decision.
24         At step one, the ALJ found Plaintiff had engaged in substantial gainful
25   activity (SGA) from August 3, 2012 to June 19, 2013. Tr. 799. However, since
26   there was a continuous 12-month period during which Plaintiff did not engage in
27   SGA, the ALJ continued the sequential evaluation process. Id.
28         At step two, the ALJ determined that Plaintiff had the following severe


     ORDER GRANTING PLAINTIFF’S MOTION - 4
 1   impairments: degenerative disc disease; degenerative joint disease of the left knee;
 2   fibromyalgia; asthma; disorder of the muscle, ligament, and fascia; affective
 3   disorders; anxiety disorders; personality disorders; and eating disorders. Tr. 733.
 4         At step three, the ALJ found that Plaintiff did not have an impairment or
 5   combination of impairments that met or medically equaled the severity of one of
 6   the listed impairments. Tr. 800.
 7         At step four, the ALJ assessed Plaintiff’s residual function capacity and
 8   determined she could perform a range of light work with the following limitations:
 9
           lift and or carry up to 20 pounds occasionally and up to 10 pounds
10         frequently; she can stand and or walk for approximately 6 hours and sit
11         for approximately 6 hours per 8-hour workday with normal breaks; she
           can frequently climb ramps and stairs; she can occasionally climb
12         ladders, ropes, and scaffolds; she can frequently stoop, kneel, crouch,
13         or crawl; she is limited to frequent fingering; she must avoid
           concentrated exposure to excessive vibration, exposure to pulmonary
14
           irritants such as fumes and gases and work place hazards such as
15         unprotected heights; she is limited to simple routine tasks, in a routine
16         work environment with simple work related decisions; she is limited to
           superficial interaction with coworkers and incidental interaction with
17         the public, no interaction with the public as part of required duties.
18
19   Tr. 801-02. The ALJ identified Plaintiff’s past relevant work as tractor-trailer
20   truck driver, cafeteria cook, and kitchen helper and concluded that Plaintiff was not
21   able to perform this past relevant work. Tr. 810-11.
22         At step five, the ALJ determined that, considering Plaintiff’s age, education,
23   work experience and residual functional capacity, and based on the testimony of
24   the vocational expert, there were other jobs that exist in significant numbers in the
25   national economy Plaintiff could perform, including the jobs of production
26   assembler, housekeeping cleaner, and packing line worker. Tr. 811-12. The ALJ
27   concluded Plaintiff was not under a disability within the meaning of the Social
28   Security Act at any time from June 22, 2011 through the date of the decision. Tr.


     ORDER GRANTING PLAINTIFF’S MOTION - 5
 1   812.
 2                                           ISSUES
 3          The question presented is whether substantial evidence supports the ALJ’s
 4   decision denying benefits and, if so, whether that decision is based on proper legal
 5   standards. Plaintiff contends the ALJ erred by (1) finding Plaintiff had engaged in
 6   SGA at step one, (2) failing to address Plaintiff’s right knee impairment at step
 7   two, (3) failing to properly weigh the medical opinions, (4) failing to properly
 8   consider lay witness testimony, and (5) failing to properly address Plaintiff’s
 9   symptom statements.
10                                        DISCUSSION1
11   1.     Step One
12          Plaintiff argues that the work she performed from August of 2012 to June of
13   2013 should not qualify as SGA because she was receiving accommodations that
14   equated to a sheltered or special work environment. ECF No. 17 at 5-7. In the
15   alternative, Plaintiff argues that nine months of the work qualifies as a trial work
16   period and the period she worked beyond nine months was still within her
17   extended period of eligibility. ECF No. 17 at 8.
18          At step one, the ALJ determines if a claimant is working and whether that
19   work amounts to SGA. 20 C.F.R. § 416.920(a)(4)(i). If a claimant is working and
20   that work is deemed to be SGA, that individual is found not disabled. 20 C.F.R. §
21
22          1
                In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING PLAINTIFF’S MOTION - 6
 1   416.920(b). If a claimant is working as an employee, her earnings show whether
 2   she has performed SGA. 20 C.F.R. § 416.974(a)(1). A claimant’s average
 3   monthly earnings exceeding the SGA benchmark show that the claimant is
 4   performing SGA. 20 C.F.R. § 416.974(b). In 2012, an average monthly earnings
 5   above $1,010.00 demonstrated SGA. POMS DI 10501.015. Likewise, in 2013, an
 6   average monthly earnings above $1,040.00 demonstrated SGA. Id.
 7             From August of 2012 to June of 2013, Plaintiff was employed at Yakima
 8   Valley Council on Alcoholism, and her earnings averaged $1,120.46 a month in
 9   2012 ($5,602.32 divided by 5 months) and $1,746.78 a month in 2013 ($10,480.68
10   divided by six months). Tr. 1149.
11             However, earnings exceeding the SGA bench mark does not necessarily
12   equate to performing SGA. The ALJ and Plaintiff have addressed three ways in
13   which a person’s work above the SGA benchmark may not be evidence of SGA:
14   (1) an unsuccessful work attempt; (2) sheltered or special environment; and (3) a
15   trial work period followed by extended period of eligibility. Tr. 799; ECF No. 17
16   at 5-8.
17             First, the ALJ considered whether Plaintiff’s work could be considered an
18   unsuccessful work attempt in her decision; she found that Plaintiff’s work did not
19   qualify as an unsuccessful work attempt. Tr. 799. An unsuccessful work attempt
20   is work lasting up to six months that the claimant had to stop or reduce to below
21   SGA levels because of an impairment. 20 C.F.R. § 416.974(c)(1). Earnings from
22   an unsuccessful work attempt are not considered when determining whether or not
23   work is SGA at step one. 20 C.F.R. § 416.974(a)(1). Here, Plaintiff’s employment
24   at SGA levels exceeded six months. Tr. 1149, 1259. Therefore, the work does not
25   qualify as an unsuccessful work attempt, 20 C.F.R. § 416.974(c)(4), and the ALJ
26   did not err in her determination.
27             Second, Plaintiff argues that she received accommodations at this job that
28   resulted in the work qualifying as a sheltered or special environment. ECF No. 17


     ORDER GRANTING PLAINTIFF’S MOTION - 7
 1   at 5-7. The calculation of SGA only considers the earnings an employee claimant
 2   actually earns. 20 C.F.R. § 416.974(a)(1). If a claimant is working in a sheltered
 3   workshop “you may or may not be earning the amounts you are being paid. The
 4   fact that sheltered workshop or similar facility is operating at a loss or is receiving
 5   some charitable contributions or governmental aid does not establish that you are
 6   earning all you are being paid.” 20 C.F.R. § 416.974(a)(3). “Sheltered
 7   employment is employment provided for individuals with disabilities in a protected
 8   environment under an institutional program.” POMS DI 10505.025D. “An
 9   employee working in a sheltered workshop or comparable facility for severely
10   impaired persons will ordinarily be considered not engaged in SGA if the
11   employee’s ‘countable earnings’ do not average more than the amount shown in
12   the Earnings Guidelines (DI 10501.015).” Id. If a claimant is working under
13   special conditions that take into account her impairments, the work may not
14   demonstrate SGA. 20 C.F.R. § 416.973(c). Examples of special conditions
15   include assistance from other employees in performing the work, allowed to work
16   irregular hours or take frequent rest periods, provided special equipment, assigned
17   work especially suited to the impairment, arranged special circumstances,
18   permitted to work at a lower standard of productivity or efficiency, or given work
19   because of a family relationship or past association with the employer. Id.
20         Plaintiff argues that because she was allowed to take a lot of time off and
21   have another employee cover for her, her work falls under the special conditions
22   addressed in 20 C.F.R. § 416.973(c). ECF No. 17 at 6-7. There is no evidence that
23   the treatment facility received subsidies for employing Plaintiff or that it was an
24   institutional program. Therefore, the work does not qualify as sheltered work.
25   While Plaintiff presents evidence of being allowed to take additional time off, there
26   is no evidence that these potential special conditions demonstrate that Plaintiff did
27   not earn her wages. In Plaintiff’s performance review, it was noted that she was
28   missing work, but that she had a legitimate reason and provided proper notice. Tr.


     ORDER GRANTING PLAINTIFF’S MOTION - 8
 1   1187. It also noted that she met or exceeded expectations in all of the areas of
 2   review. Id. There is no evidence that allowances were made to the extent that
 3   Plaintiff did not earn her wages.
 4          Third, Plaintiff argues that the work should be considered a trial work period
 5   followed by an extended period of eligibility. A trial work period allows a
 6   claimant to test her ability to work while still being considered disabled. 20 C.F.R.
 7   § 404.1592(a). A claimant can test her ability to perform work for up to nine
 8   months. Id. Earnings exceeding $720.00 a month in 2012 and $750.00 a month in
 9   2013 count towards the nine months of the allowed trial work period. 20 C.F.R. §
10   404.1592(b); Monthly Earnings That Trigger a Trial Work Period,
11   https://www.ssa.gov/oact/cola/twp.html (last viewed Oct. 11, 2018). Following a
12   trial work period, a claimant enters the reentitlement period, also known as the
13   extended period of eligibility. 20 C.F.R. § 404.1592a; POMS DI 13010.210. This
14   is a 36 month period in which a claimant may continue to test her ability to work,
15   but if a claimant stops earning SGA, benefits are reinstated without the need to file
16   a new application. 20 C.F.R. § 404.1592a(a). Plaintiff’s argument cannot succeed
17   because the trial work period and the extended period of eligibility only apply to
18   applications for Social Security Disability Insurance benefits under Title II and
19   Plaintiff has filed an application for SSI benefits under Title XVI. See 20 C.F.R. §
20   404.1 (“The regulations in this part 404 . . . relate to the provisions of title II of the
21   Social Security Act . . .”).
22          In conclusion, the ALJ did not err in her determination that Plaintiff had
23   engaged in SGA from August 2012 to June 2013 based on the evidence in the
24   record and the arguments made by the parties.2
25
26          2
                The Court acknowledges that there are post eligibility earnings rules in SSI
27   cases that may or may not be applicable to the period in question based an initial
28   finding of eligibility at either the alleged onset date or application date. See POMS


     ORDER GRANTING PLAINTIFF’S MOTION - 9
 1   2.    Step Two
 2         Plaintiff challenges the ALJ’s step two determination asserting that the ALJ
 3   erred by failing to address her right knee impairment. ECF No. 17 at 8-9.
 4         Step-two of the sequential evaluation process requires the ALJ to determine
 5   whether or not the claimant “has a medically severe impairment or combination of
 6   impairments.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (citation
 7   omitted). “An impairment or combination of impairments can be found ‘not
 8   severe’ only if the evidence establishes a slight abnormality that has ‘no more than
 9   a minimal effect on an individual[’]s ability to work.’” Id. at 1290. The step-two
10   analysis is “a de minimis screening device to dispose of groundless claims.” Id.
11         In her step two determination, the ALJ addressed Plaintiff’s left knee finding
12   that her degenerative joint disease of the left knee was a severe impairment. Tr.
13   799. Additionally, the ALJ discussed Plaintiff’s obesity, endometriosis,
14   gastroesophageal reflux disease, lupus, carpal tunnel syndrome, and sleep disorder,
15   but found these were not severe impairments. Tr. 800. Nowhere in the decision
16   did the ALJ discuss Plaintiff’s right knee impairment.
17         As early as 2009, Plaintiff complained of her knees bothering her. Tr. 545.
18   During an evaluation in August of 2014, the provider observed bilateral knee
19   swelling. Tr. 1393. A March 12, 2015 x-ray showed bilateral mild to early
20   moderate narrowing of the medial femorotibial compartments with mild bone
21   sclerosis and small marginal spurs, small marginal spurs along proximal lateral
22   tibias, and mild lateral patellofemoral joint space narrowing with small adjacent
23   spurs. Tr. 1672. The impression following the imaging was bilateral osteoarthritic
24   changes. Id. This is objective evidence of an impairment in both knees.
25   Additionally, on April 21, 2015 and October 7, 2015 examinations of the right
26
27   SI 02301.215. However, none of these arguments were presented to the Court, so
28   they will not be addressed in this determination.


     ORDER GRANTING PLAINTIFF’S MOTION - 10
 1   knee demonstrated mild crepitus, mild compression pain, a good range of motion,
 2   and decreased strength in the quadriceps and hip abduction. Tr. 1646, 1649. She
 3   received a Depo-Medrol injection in the right knee joint. Tr. 1646.
 4         There is some objective evidence that Plaintiff’s knee impairment is present
 5   bilaterally. Since the case is being remanded to address the opinion evidence, see
 6   infra., the ALJ will address both Plaintiff’s left knee and right knee impairments at
 7   step two.
 8   3.    Medical Opinions
 9         Plaintiff argues that the ALJ failed to properly consider and weigh the
10   opinions expressed by Jan M. Kouzes, Ed.D., N.K. Marks, Ph.D., Mark Duris,
11   Ph.D., Pamela Miller, Ph.D., Leslie Postovoit, Ph.D., Eugene Kester, Ph.D.,
12   Matthew Comrie, Psy.D., and Ben Pate, PA-C. ECF No. 17 at 9-19.
13         In weighing medical source opinions, the ALJ should distinguish between
14   three different types of physicians: (1) treating physicians, who actually treat the
15   claimant; (2) examining physicians, who examine but do not treat the claimant;
16   and, (3) nonexamining physicians who neither treat nor examine the claimant.
17   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ should give more
18   weight to the opinion of a treating physician than to the opinion of an examining
19   physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). Likewise, the ALJ
20   should give more weight to the opinion of an examining physician than to the
21   opinion of a nonexamining physician. Id.
22         When an examining physician’s opinion is not contradicted by another
23   physician, the ALJ may reject the opinion only for “clear and convincing” reasons,
24   and when an examining physician’s opinion is contradicted by another physician,
25   the ALJ is only required to provide “specific and legitimate reasons” to reject the
26   opinion. Lester, 81 F.3d at 830-31. The specific and legitimate standard can be
27   met by the ALJ setting out a detailed and thorough summary of the facts and
28   conflicting clinical evidence, stating her interpretation thereof, and making


     ORDER GRANTING PLAINTIFF’S MOTION - 11
 1   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ is
 2   required to do more than offer her conclusions, she “must set forth [her]
 3   interpretations and explain why they, rather than the doctors’, are correct.”
 4   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
 5         A.     Jan M. Kouzes, Ed.D.
 6         On June 2, 2011, Dr. Kouzes completed a Psychological/Psychiatric
 7   Evaluation form for the Washington Department of Social and Health Services
 8   (DSHS). Tr. 457-62. At the time of the evaluation, Plaintiff reported that she had
 9   left Canada the week prior and was living in her car. Tr. 459. She diagnosed
10   Plaintiff with major depressive disorder, PTSD, and borderline personality
11   disorder. Id. She opined that Plaintiff had a marked limitation in the abilities to be
12   aware of normal hazards and take appropriate precautions, to communicate and
13   perform effectively in a work setting with public contact, and to maintain
14   appropriate behavior in a work setting. Tr. 460. She opined Plaintiff had a
15   moderate limitation in the abilities to learn new tasks, to perform routine tasks
16   without undue supervision, and to communicate and perform effectively in a work
17   setting with limited public contact. Tr. 459-60. Dr. Kouzes estimated that Plaintiff
18   would have this level of impairment for a minimum of twelve months and a
19   maximum of twenty-four months. Tr. 460.
20         The ALJ gave the opinion “some but limited weight” and provided the
21   following explanation:
22
           she was dealing with significant stressors at the time of the evaluation
23         per her report including living in her car since relocating from Canada
24         one week prior. She was also not actively engaged in mental health
           treatment or taking any medications at that time. These factors
25         undercut the reliability of her opinion. As discussed, the claimant’s
26         symptoms improved with medication and decreased stressors.
27   Tr. 807.
28         The explanation provided by the ALJ fails to meet the specific and


     ORDER GRANTING PLAINTIFF’S MOTION - 12
 1   legitimate standard required to reject the opinion of an examining psychologist.
 2   The ALJ failed to provide any example or citation to the record demonstrating that
 3   Plaintiff improved with medication and decreased stressors. The ALJ’s ambiguous
 4   reference to “As discussed,” could be seen as a reference to the credibility analysis
 5   previously in the decision in which she provided citations to the record that she
 6   found showed improvement in Plaintiff’s mental health impairments. Tr. 805-06.
 7   The earliest evidence of improvement the ALJ referenced was Plaintiff’s work
 8   beginning in August of 2012. Tr. 805. The remainder of the citations to the
 9   medical evidence were from February 2014 to December of 2016. Tr. 805-06. Dr.
10   Kouzes opined that Plaintiff’s marked and moderate limitations would persist for
11   twelve to twenty-four months. Tr. 460. Plaintiff’s work beginning in August of
12   2012 was fourteen months after Dr. Kouzes’ opinion and the medical evidence
13   cited is beyond the maximum projection of twenty-four months. Therefore, the
14   ALJ failed to provide any specific reason why Dr. Kouzes’ opinion was not
15   reliable at least for the first twelve months she opined that it would persist. As
16   such, the ALJ’s explanation is insufficient to support her treatment of the opinion.
17         Therefore, the case is remanded for the ALJ to properly address Dr. Kouzes’
18   opinion.
19         B.     N.K. Marks, Ph.D.
20         On February 25, 2016, Dr. Marks completed a Psychological/Psychiatric
21   Evaluation for DSHS. Tr. 1653-59. He diagnosed Plaintiff with marked
22   limitations in the ability to perform activities within a schedule, maintain regular
23   attendance, and be punctual within customary tolerances without special
24   supervision, to adapt to changes in a routine work setting, to communicate and
25   perform effectively in a work setting, to maintain appropriate behavior in a work
26   setting, to complete a normal work day and work week without interruptions from
27   psychologically based symptoms, and to set realistic goals and plan independently.
28   Tr. 1657. He opined she had a moderate limitation in an additional six areas of


     ORDER GRANTING PLAINTIFF’S MOTION - 13
 1   functioning. Id. He estimated that Plaintiff’s limitations would persist with
 2   available treatment for twelve months. Id.
 3         The ALJ gave his opinion “some but limited weight,” specifically rejecting
 4   the marked limitations Dr. Marks provided. Tr. 808. She rejected these limitations
 5   because Dr. Marks included a disclosure at the beginning of his evaluation and
 6   because the marked limitations were inconsistent with the overall medical evidence
 7   of record giving the example of Plaintiff’s ability to work as a cook and the fact
 8   that she “exceeded expectations” in the categories of dependability, customer
 9   service, quality, quantity, and problem solving. Id.
10         The ALJ’s rationale for rejecting the marked limitation does not meet the
11   specific and legitimate standard. First, the disclaimer at the beginning of the
12   evaluation is not affirmative evidence that Plaintiff misrepresented her symptoms.
13   The disclaimer reads as follows:
14
           Please note: this evaluation was conducted to determine qualification
15         for Washington State HEN, TANF, or ABD programs. While every
16         effort is made to insure accuracy, it is based on client self-report and
           clinical presentation at the time of the interview. Other records may or
17         may not have been available for review. As a result, there is always the
18         chance that factors such as criminal history or substance abuse may
           have been underreported. The reader is advised that client presentation
19
           may differ from situation to situation and the most accurate diagnostics
20         are based on several observations over time and in multiple settings.
21         As such, other sources of information in addition to this report should
           be considered, when available, to give the most accurate clinical picture
22         of and prognosis for the individual.
23
24   Tr. 1653-54. Without looking beyond the existence of the disclaimer and citing
25   evidence that the opinion was unreliable, this reason fails to meet the specific and
26   legitimate standard. See Magallanes, 881 F.2d at 751 (The specific and legitimate
27   standard can be met by the ALJ setting out a detailed and thorough summary of the
28   facts and conflicting clinical evidence, stating her interpretation thereof, and


     ORDER GRANTING PLAINTIFF’S MOTION - 14
 1   making findings.); see Lester, 81 F.3d at 630 (“the purpose for which medical
 2   reports are obtained does not provide a legitimate basis for rejecting them.”)
 3         The ALJ’s second reason, that the opinion was inconsistent with the medical
 4   evidence of record, is also not specific and legitimate. While an opinion’s
 5   inconsistency with the medical evidence is a specific and legitimate reason for
 6   rejecting the opinion, Batson, 359 F.3d at 1195, the ALJ failed to specifically set
 7   forth any medical evidence that was inconsistent with Dr. Marks’ opinion. Instead,
 8   the ALJ cited to Plaintiff’s work history, Tr. 808, which is not medical evidence.
 9   Furthermore, the evidence from Plaintiff’s work performance is not inconsistent
10   with Dr. Marks’ opinion. The ALJ cited to a nine month performance review
11   from her job in which she received a scoring of “Meets Expectations” or “Exceeds
12   Expectations” in all competencies addressed. Tr. 808 (citing Tr. 1187). What the
13   ALJ does not address is the termination letter sent just three months later which
14   details multiple occasions when Plaintiff’s work performance demonstrated the
15   very limitations Dr. Marks opined. In March and June of 2013, Plaintiff yelled at
16   co-workers. Tr. 1185. The letter states “Your behavior has been so unpredictable
17   and erratic to staff that they feel they need to have a phone nearby to call for help if
18   needed.” Tr. 1186. Plaintiff had received repeated coaching for issues such as
19   professional behavior, work choices, and tone. Id. She received a written warning
20   about her yelling and failure to maintain a safe working environment. Id. She was
21   given a training plan and a packet of trainings and failed to complete them. Id.
22   Therefore, upon remand the ALJ will readdress Dr. Marks’ opinion.
23         C.     Remaining Opinions
24         Plaintiff has also challenged the opinions of Dr. Duris, Dr. Miller, Dr.
25   Postovoit, Dr. Kester, Dr. Comrie, PA Pate. However, considering the case is
26   being remanded for the ALJ to address the opinions of Dr. Kouzes and Dr. Marks,
27   the ALJ will readdress all the medical opinions in the record upon remand.
28         The Court also notes that the ALJ failed to discuss the opinion of reviewing


     ORDER GRANTING PLAINTIFF’S MOTION - 15
 1   psychologist Brian VanFossen, Ph.D. Tr. 1644-45. The ALJ shall also address
 2   this opinion on remand.
 3   4.    Lay Witness Testimony
 4         The record contains evidence submitted by Plaintiff’s boyfriend, Norman
 5   Landry, partner David Goodger, and sister Betty Borchers. Tr. 255-63, 313-20,
 6   1286-94, 1359
 7         Lay witness testimony is “competent evidence” as to “how an impairment
 8   affects [a claimant’s] ability to work.” Stout v. Comm’r, Soc. Sec. Admin., 454
 9   F.3d 1050 (9th Cir. 2006); see also Dodrill v. Shalala, 12 F.3d 915, 918-19 (9th
10   Cir. 1993) (“[F]riends and family members in a position to observe a claimant’s
11   symptoms and daily activities are competent to testify as to her condition.”). An
12   ALJ must give “germane” reasons to discount evidence from such “other sources.”
13   Dodrill, 12 F.3d at 919.
14         The ALJ rejected statements from these lay witnesses because their
15   observations were similar to Plaintiff’s subjective complaints; therefore, she
16   assigned them little weight for the same reasons she rejected Plaintiff’s subjective
17   complaints. Tr. 810. The Ninth Circuit has found that lay witness testimony
18   which mirrors the claimant’s unreliable testimony can be rejected: “Where lay
19   witness testimony does not describe any limitations not already described by the
20   claimant, and the ALJ’s well-supported reasons for rejecting the claimant’s
21   testimony apply equally well to the lay witness testimony.” Molina v. Astrue, 674
22   F.3d 1104, 1117 (9th Cir. 2012). However, the ALJ is instructed to readdress
23   Plaintiff’s symptom statements upon remand. See infra. Therefore, the ALJ will
24   also readdress the lay witness testimony in the record.
25   5.    Plaintiff’s Symptom Statements
26         Plaintiff contests the ALJ’s determination that her symptom statements were
27   not consistent with the medical evidence and other evidence in the record. ECF
28   No. 17 at 20-23.


     ORDER GRANTING PLAINTIFF’S MOTION - 16
 1         It is generally the province of the ALJ to make credibility determinations,
 2   Andrews, 53 F.3d at 1039, but the ALJ’s findings must be supported by specific
 3   cogent reasons, Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Absent
 4   affirmative evidence of malingering, the ALJ’s reasons for rejecting the claimant’s
 5   testimony must be “specific, clear and convincing.” Smolen, 80 F.3d at 1281;
 6   Lester, 81 F.3d at 834. “General findings are insufficient: rather the ALJ must
 7   identify what testimony is not credible and what evidence undermines the
 8   claimant’s complaints.” Lester, 81 F.3d at 834.
 9         The evaluation of a claimant’s symptom statements and their resulting
10   limitations relies, in part, on the assessment of the medical evidence. See 20
11   C.F.R. § 416.929(c); S.S.R. 16-3p. Therefore, in light of the case being remanded
12   for the ALJ to address the medical source opinions in the record, a new assessment
13   of Plaintiff’s subjective symptom statements is also required.
14                                        REMEDY
15         The decision whether to remand for further proceedings or reverse and
16   award benefits is within the discretion of the district court. McAllister v. Sullivan,
17   888 F.2d 599, 603 (9th Cir. 1989). An immediate award of benefits is appropriate
18   where “no useful purpose would be served by further administrative proceedings,
19   or where the record has been thoroughly developed,” Varney v. Secretary of Health
20   & Human Servs., 859 F.2d 1396, 1399 (9th Cir. 1988), or when the delay caused
21   by remand would be “unduly burdensome,” Terry v. Sullivan, 903 F.2d 1273, 1280
22   (9th Cir. 1990); see also Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014)
23   (noting that a district court may abuse its discretion not to remand for benefits
24   when all of these conditions are met). This policy is based on the “need to
25   expedite disability claims.” Varney, 859 F.2d at 1401. But where there are
26   outstanding issues that must be resolved before a determination can be made, and it
27   is not clear from the record that the ALJ would be required to find a claimant
28   disabled if all the evidence were properly evaluated, remand is appropriate. See


     ORDER GRANTING PLAINTIFF’S MOTION - 17
 1   Benecke v. Barnhart, 379 F.3d 587, 595-96 (9th Cir. 2004); Harman v. Apfel, 211
 2   F.3d 1172, 1179-80 (9th Cir. 2000).
 3         In this case even if the opinions of Dr. Kouzes and Dr. Marks were credited
 4   as true, the ten month period of work must be addressed and resolved. Therefore,
 5   it is not clear from the record that the ALJ would be required to find Plaintiff
 6   disabled for the entire period alleged if all the evidence were properly evaluated.
 7   Further proceedings are necessary for the ALJ to address all of Plaintiff’s
 8   impairments at step two, to readdress the medical opinion evidence, to readdress
 9   the lay witness evidence, and to readdress Plaintiff’s symptom statements. The
10   case shall be reassigned to a new ALJ. That ALJ will call a psychological and
11   vocational expert to testify at remand proceedings.
12                                     CONCLUSION
13         Accordingly, IT IS ORDERED:
14         1.     Defendant’s Motion for Summary Judgment, ECF No. 21, is
15   DENIED.
16         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 17, is
17   GRANTED, in part, and the matter is REMANDED to the Commissioner for
18   additional proceedings consistent with this Order.
19         3.     Application for attorney fees may be filed by separate motion.
20         The District Court Executive is directed to file this Order and provide a copy
21   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
22   and the file shall be CLOSED.
23         IT IS SO ORDERED.
24         DATED February 11, 2019.
25
26                                _____________________________________
                                            JOHN T. RODGERS
27                                 UNITED STATES MAGISTRATE JUDGE
28


     ORDER GRANTING PLAINTIFF’S MOTION - 18
